


OAK RIDGE ENERGY TECHNOLOGIES, INC.

2014 EQUITY INCENTIVE PLAN

1.           Purpose.  

The purpose of the Oak Ridge Energy Technologies, Inc. 2014 Equity Incentive
Plan (the “Plan”) is to help attract and retain the best available people for
positions of responsibility with the Company, to provide additional incentives
to them and align their interests with those of the Company’s shareholders, and
to thereby promote the Company’s long-term business success.

2.           Definitions.  

In this Plan, the following definitions will apply.

          (a)          “Affiliate” means any corporation that is a Subsidiary or
Parent of the Company.

          (b)          “Agreement” means the written or electronic agreement
containing the terms and conditions applicable to an Award granted under the
Plan. An Agreement is subject to the terms and conditions of the Plan.

          (c)          “Award” means the grant of a compensatory award under the
Plan in the form of an Option, Stock Appreciation Rights, Restricted Stock,
Stock Units, an Other Stock-Based Award or a Cash Incentive Award.

          (d)          “Board” means the Board of Directors of the Company.

          (e)          “Cash Incentive Award” means an Award described in
Section 11 of the Plan.

          (f)          “Cause” means what the term is expressly defined to mean
in a then-effective written agreement (including an Agreement) between a
Participant and the Company or any Affiliate or, in the absence of any such
then-effective agreement or definition, means a Participant’s (i) failure or
refusal to perform satisfactorily the duties reasonably required of the
Participant by the Company (other than by reason of Disability); (ii) material
violation of any law, rule, regulation, court order or regulatory directive
(other than traffic violations, misdemeanors or other minor offenses); (iii)
material breach of any Company code of conduct, of any agreement with the
Company or any Affiliate or of any nondisclosure, non-solicitation,
non-competition or similar obligation owed to the Company or any Affiliate; (iv)
engaging in any act or practice that involves personal dishonesty on the part of
the Participant or demonstrates a willful and continuing disregard for the best
interests of the Company and its Affiliates; or (v) engaging in conduct that
would be reasonably expected to harm or bring disrepute to the Company, any of
its Affiliates, or any of their customers, employees or vendors.

          (g)          “Change in Control” means one of the following:

                    (1)          An Exchange Act Person becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding Voting Securities, except that the following will not
constitute a Change in Control:

                                        (A)          any acquisition of
securities of the Company by an Exchange Act Person directly or indirectly from
the Company for the purpose of providing financing to the Company;

                                        (B)          any formation of a Group
consisting solely of beneficial owners of the Company’s Voting Securities as of
the effective date of this Plan; or

                                        (C)          any Exchange Act Person
becomes the beneficial owner of more than 50% of the combined voting power of
the Company’s outstanding Voting Securities as the result of any repurchase or
other acquisition by the Company of its Voting Securities;

If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of more than 50%





--------------------------------------------------------------------------------

of the combined voting power of the Company’s outstanding Voting Securities by
one of the means described in those clauses, then a Change in Control shall be
deemed to have occurred.

                    (2)          Individuals who are Continuing Directors cease
for any reason to constitute a majority of the members of the Board.

                    (3)          The consummation of a Corporate Transaction
unless, immediately following such Corporate Transaction, all or substantially
all of the individuals and entities who were the beneficial owners of the
outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding Voting Securities of the of the
surviving or acquiring entity (or its Parent) resulting from such Corporate
Transaction in substantially the same proportions as their ownership,
immediately before such Corporate Transaction, of the outstanding Company Voting
Securities.

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in Section 2(g) unless the event would also constitute a change in
ownership or effective control of, or a change in the ownership of a substantial
portion of the assets of, the Company under Code Section 409A.

          (h)         “Code” means the Internal Revenue Code of 1986, as amended
and in effect from time to time, and the regulations promulgated thereunder.

          (i)          “Committee” means the Board; or any two or more
Non-Employee Directors designated by the Board to administer the Plan under
Section 3, each member of which shall (i) satisfy the independence requirements
for independent directors and members of compensation committees as set forth
from time to time in the Listing Rules of the NYSE Amex Equities Market, (ii) be
a non-employee director within the meaning of Exchange Act Rule 16b-3, and (iii)
be an outside director for purposes of Code Section 162(m).

          (j)          “Company” means Oak Ridge Energy Technologies, Inc., a
Colorado corporation, or any successor thereto.

          (k)          “Continuing Director” means an individual (A) who is, as
of the effective date of the Plan, a director of the Company, or (B) who is
elected as a director of the Company subsequent to the effective date of the
Plan and whose initial election, or nomination for initial election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors, but excluding, for purposes of this clause (B), any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest.

          (l)          “Corporate Transaction” means a reorganization, merger or
consolidation of the Company, or a sale or other disposition (in one or a series
of transactions) of all or substantially all of the assets of the Company.

          (m)         “Disability” means “total and permanent disability” within
the meaning of Code Section 22(e)(3).

          (n)          “Employee” means an employee of the Company or an
Affiliate.

          (o)          “Exchange Act” means the Securities Exchange Act of 1934,
as amended and in effect from time to time.

          (p)          “Exchange Act Person” means any natural person, entity or
Group other than (i) the Company or any Subsidiary of the Company; (ii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate; (iii) an underwriter temporarily holding securities in
connection with a registered public offering of such securities; or (iv) an
entity whose Voting Securities are beneficially owned by the beneficial owners
of the Company’s Voting securities in substantially the same proportions as
their beneficial ownership of the Company’s Voting Securities.

          (q)          “Fair Market Value” means the fair market value of a
Share determined as follows:





2







--------------------------------------------------------------------------------

                    (1)          If the Shares are readily tradable on an
established securities market (as determined under Code Section 409A), then Fair
Market Value will be the closing sales price for a Share on the principal
securities market on which it trades on the date for which it is being
determined, or if no sale of Shares occurred on that date, on the next preceding
date on which a sale of Shares occurred, as reported in The Wall Street Journal
or such other source as the Committee deems reliable; or

                    (2)          If the Shares are not then readily tradable on
an established securities market (as determined under Code Section 409A), then
Fair Market Value will be determined by the Committee as the result of a
reasonable application of a reasonable valuation method that satisfies the
requirements of Code Section 409A.

          (r)          “Full Value Award” means an Award other than an Option
Award, Stock Appreciation Rights Award or Cash Incentive Award.

          (s)          “Good Reason” means what the term is expressly defined to
mean in a then-effective written agreement (including an Agreement) between a
Participant and the Company or any Affiliate or, in the absence of any such
then-effective agreement or definition and subject to the last sentence of this
definition, means with respect to any Participant any of the following events
that has not been consented to by the Participant:

                    (1)          A material reduction or diminution in the
Participant’s job responsibilities, authority or duties, or in the job
responsibilities, authority or duties of the supervisor to whom the Participant
is required to report, but a mere change in title alone or reassignment to a
substantially similar position will not constitute Good Reason;

                    (2)          A material reduction in the Participant’s base
compensation in the absence of a similar general reduction of the base
compensation of similarly situated Service Providers; or

                    (3)          The relocation of the Participant’s primary
work location, on a permanent basis, to a location that is more than 50 miles
from the Participant’s primary work location immediately prior to such change.

The foregoing events will only be considered “Good Reason” for a Participant to
voluntarily resign from his or her position as Service Provider if, following
the occurrence of one or more of the foregoing events, the Participant (i)
provides written notice to the Company or its applicable Affiliate of the
event(s) constituting Good Reason within 30 days after the first occurrence of
such event(s), (ii) the Company or its applicable Affiliate fails to reasonably
cure such event(s) within 30 days after receiving such notice, and (iii) the
Participant’s termination of his or her status as a Service Provider is
effective not later than 30 days after the end of the period in which the
event(s) may be cured.

          (t)          “Grant Date” means the date on which the Committee
approves the grant of an Award under the Plan, or such later date as may be
specified by the Committee on the date the Committee approves the Award.

          (u)          “Group” means two or more persons acting as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding or disposing of securities of an entity.

          (v)          “Non-Employee Director” means a member of the Board who
is not an Employee.

          (w)          “Option” means a right granted under the Plan to purchase
a specified number of Shares at a specified price during a specified period of
time. An “Incentive Stock Option” or “ISO” means any Option designated as such
and granted in accordance with the requirements of Code Section 422. A
“Non-Statutory Stock Option” means an Option other than an Incentive Stock
Option.

          (x)          “Other Stock-Based Award” means an Award described in
Section 11 of this Plan.

          (y)          “Parent” means a “parent corporation,” as defined in Code
Section 424(e).

          (z)          “Participant” means a person to whom an Award is or has
been made in accordance with the Plan.





3







--------------------------------------------------------------------------------

          (aa)          “Performance-Based Compensation” means an Award to a
person who is, or is determined by the Committee to likely become, a “covered
employee” (as defined in Code Section 162(m)(3)) and that is intended to
constitute “performance-based compensation” within the meaning of Code Section
162(m)(4)(C).

          (bb)          “Plan” means this Oak Ridge Energy Technologies, Inc.
2014 Equity Incentive Plan, as amended and in effect from time to time.

          (cc)          “Restricted Stock” means Shares issued to a Participant
that are subject to such restrictions on transfer, vesting conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.

          (dd)          “Retirement” means any termination, other than for Cause
or due to death or Disability, of a Participant’s Service with the Company and
all of its Affiliates at or after age 65, or at or after age 60 with five or
more years of continuous Service.

          (ee)          “Service” means the provision of services by a
Participant to the Company or any Affiliate in any Service Provider capacity. A
Service Provider’s Service shall be deemed to have terminated either upon an
actual cessation of providing services or upon the entity for which the Service
Provider provides services ceasing to be an Affiliate. Except as otherwise
provided in this Plan or any Agreement, Service shall not be deemed terminated
in the case of (i) any approved leave of absence; (ii) transfers among the
Company and any Affiliates in any Service Provider capacity; or (iii) any change
in status so long as the individual remains in the service of the Company or any
Affiliate in any Service Provider capacity.

          (ff)          “Service Provider” means an Employee, a Non-Employee
Director, or any consultant or advisor who is a natural person and who provides
services (other than in connection with (i) a capital-raising transaction or
(ii) promoting or maintaining a market in Company securities) to the Company or
any Affiliate.

          (gg)         “Share” means a share of Stock.

          (hh)         “Stock” means the common stock, par value $0.001 per
share, of the Company.

          (ii)           “Stock Appreciation Right” or “SAR” means a right
granted under the Plan to receive, in cash and/or Shares as determined by the
Committee, an amount equal to the appreciation in value of a specified number of
Shares between the Grant Date of the SAR and its exercise date.

          (jj)          “Stock Unit” means a right granted under the Plan to
receive, in cash and/or Shares as determined by the Committee, the Fair Market
Value of a Share, subject to such restrictions on transfer, vesting conditions
and other restrictions or limitations as may be set forth in this Plan and the
applicable Agreement.

          (kk)         “Subsidiary” means a “subsidiary corporation,” as defined
in Code Section 424(f), of the Company.

          (ll)           “Substitute Award” means an Award granted upon the
assumption of, or in substitution or exchange for, outstanding awards granted by
a company or other entity acquired by the Company or any Affiliate or with which
the Company or any Affiliate combines.

          (mm)        “Voting Securities” of an entity means the outstanding
securities entitled to vote generally in the election of directors (or
comparable equity interests) of such entity.

3.           Administration of the Plan.

          (a)           Administration.  The authority to control and manage the
operations and administration of the Plan shall be vested in the Committee in
accordance with this Section 3.

          (b)           Scope of Authority.  Subject to the terms of the Plan,
the Committee shall have the authority, in its discretion, to take such actions
as it deems necessary or advisable to administer the Plan, including:





4







--------------------------------------------------------------------------------

                    (1)          determining the Service Providers to whom
Awards will be granted, the timing of each such Award, the types of Awards and
the number of Shares covered by each Award, the terms, conditions, performance
criteria, restrictions and other provisions of Awards, and the manner in which
Awards are paid or settled;

                    (2)          cancelling or suspending an Award or the
exercisability of an Award, accelerating the vesting or extending the exercise
period of an Award, or otherwise amending the terms and conditions of any
outstanding Award, subject to the requirements of Sections 15(d) and 15(e);

                    (3)          establishing, amending or rescinding rules to
administer the Plan, interpreting the Plan and any Award or Agreement made under
the Plan, and making all other determinations necessary or desirable for the
administration of the Plan; and

                    (4)          taking such actions as are described in Section
3(c) with respect to Awards to foreign Service Providers.

          (c)           Awards to Foreign Service Providers.  The Committee may
grant Awards to Service Providers who are foreign nationals, who are located
outside of the United States or who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory requirements of countries
outside of the United States, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to comply with applicable foreign laws and regulatory requirements and
to promote achievement of the purposes of the Plan. In connection therewith, the
Committee may establish such subplans and modify exercise procedures and other
Plan rules and procedures to the extent such actions are deemed necessary or
desirable, and may take any other action that it deems advisable to obtain local
regulatory approvals or to comply with any necessary local governmental
regulatory exemptions.

          (d)           Acts of the Committee; Delegation.  A majority of the
members of the Committee shall constitute a quorum for any meeting of the
Committee, and any act of a majority of the members present at any meeting at
which a quorum is present or any act unanimously approved in writing by all
members of the Committee shall be the act of the Committee. Any such action of
the Committee shall be valid and effective even if the members of the Committee
at the time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i), (ii) and (iii) of Section 2(i). To the
extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to any
one or more of its members or, as to Awards to Participants who are not subject
to Section 16 of the Exchange Act, to one or more executive officers of the
Company. The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons as it deems
advisable.

          (e)           Finality of Decisions.  The Committee’s interpretation
of the Plan and of any Award or Agreement made under the Plan and all related
decisions or resolutions of the Board or Committee shall be final and binding on
all parties with an interest therein.

          (f)           Indemnification.  Each person who is or has been a
member of the Committee or of the Board, and any other person to whom the
Committee delegates authority under the Plan, shall be indemnified by the
Company, to the maximum extent permitted by law, against liabilities and
expenses imposed upon or reasonably incurred by such person in connection with
or resulting from any claims against such person by reason of the performance of
the individual’s duties under the Plan. This right to indemnification is
conditioned upon such person providing the Company an opportunity, at the
Company’s expense, to handle and defend the claims before such person undertakes
to handle and defend them on such person’s own behalf. The Company will not be
required to indemnify any person for any amount paid in settlement of a claim
unless the Company has first consented in writing to the settlement. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person or persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise.





5







--------------------------------------------------------------------------------

4.           Shares Available Under the Plan.

          (a)           Maximum Shares Available.  Subject to Sections 4(b) and
(c) and to adjustment as provided in Section 12(a), the number of Shares that
may be the subject of Awards and issued under the Plan shall be 10,500,000.
Shares to be issued under the Plan shall either be authorized and unissued
Shares or treasury Shares. In determining the number of Shares to be counted
against this share reserve in connection with any Award, the following rules
shall apply:

                    (1)          Where the number of Shares subject to an Award
is variable on the Grant Date, the number of Shares to be counted against the
share reserve prior to the settlement of the Award shall be the maximum number
of Shares that could be received under that particular Award.

                    (2)          Where two or more types of Awards are granted
to a Participant in tandem with each other, such that the exercise of one type
of Award with respect to a number of Shares cancels at least an equal number of
Shares of the other, the number of Shares to be counted against the share
reserve shall be the largest number of Shares that would be counted against the
share reserve under either of the Awards.

                    (3)          Substitute Awards shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.

          (b)           Effect of Forfeitures and Other Actions.  Any Shares
subject to an Award that is forfeited, expires, is settled for cash or otherwise
does not result in the issuance of all or a portion of the Shares subject to
such Award shall, to the extent of such forfeiture, expiration, cash settlement
or non-issuance, again become available for Awards under this Plan and
correspondingly increase the total number of Shares available for grant and
issuance under Section 4(a). For avoidance of doubt, if payment by the Company
upon the exercise of a Stock Appreciation Right is made in Shares, then the
Plan’s share reserve shall be increased in an amount equal to the difference
between the number of Shares as to which the Stock Appreciation Right was
exercised and the number of Shares actually delivered to the Participant. If (i)
any Award is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company in payment of an
applicable exercise price, or (ii) any tax withholding obligations arising from
such Award are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, then the Shares so
tendered or withheld shall again become available for Awards under this Plan and
correspondingly increase the total number of Shares available for grant and
issuance under Section 4(a).

          (c)           Effect of Plans Operated by Acquired Companies.  If a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan. Awards using such available shares shall not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not Employees or Non-Employee Directors prior to such acquisition or
combination.

          (d)           No Fractional Shares.  Unless otherwise determined by
the Committee, the number of Shares subject to an Award shall always be a whole
number. No fractional Shares may be issued under the Plan, and in connection
with any calculation under the Plan that would otherwise result in the issuance
or withholding of a fractional Share, the number of Shares shall be rounded down
to the nearest whole Share.

          (e)           Individual Option and SAR Limit.  The aggregate number
of Shares subject to Options and/or Stock Appreciation Rights granted during any
calendar year to any one Participant shall not exceed 500,000 Shares.

5.           Eligibility.  

Participation in the Plan is limited to Service Providers. Incentive Stock
Options may only be granted to Employees.





6







--------------------------------------------------------------------------------

6.           General Terms of Awards.

          (a)           Award Agreement.  Except for any Award that involves
only the immediate issuance of unrestricted Shares, each Award shall be
evidenced by an Agreement setting forth the number of Shares subject to the
Award together with such other terms and conditions applicable to the Award (and
not inconsistent with the Plan) as determined by the Committee. An Award will
not become effective unless acceptance of the Agreement in a manner permitted by
the Committee is received by the Company within 30 days of the date the
Agreement is delivered to the Participant. An Award to a Participant may be made
singly or in combination with any form of Award. Two types of Awards may be made
in tandem with each other such that the exercise of one type of Award with
respect to a number of Shares reduces the number of Shares subject to the
related Award by at least an equal amount.

          (b)           Vesting and Term.  Each Agreement shall set forth the
period until the applicable Award is scheduled to expire (which shall not be
more than ten years from the Grant Date), and any applicable performance period.

          (c)           Transferability.  Except as provided in this Section
6(c), (i) during the lifetime of a Participant, only the Participant or the
Participant’s guardian or legal representative may exercise an Option or SAR, or
receive payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered other than by will or the laws of
descent and distribution. Any attempted transfer in violation of this Section
6(c) shall be of no effect. The Committee may, however, provide in an Agreement
or otherwise that an Award (other than an Incentive Stock Option) may be
transferred pursuant to a qualified domestic relations order or may be
transferable by gift to any “family member” (as defined in General Instruction
A(5) to Form S-8 under the Securities Act of 1933) of the Participant. Any Award
held by a transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof. For purposes of any provision of the Plan relating to notice to a
Participant or to acceleration or termination of an Award upon the death or
termination of employment of a Participant, the references to “ Participant ”
shall mean the original grantee of an Award and not any transferee.

          (d)           Designation of Beneficiary.  Each Participant may
designate a beneficiary or beneficiaries to exercise any Award or receive a
payment under any Award payable on or after the Participant’s death. Any such
designation shall be on a written or electronic form approved by the Committee
and shall be effective upon its receipt by the Company or an agent selected by
the Company.

          (e)           Termination of Service.  Unless otherwise provided in an
Agreement, and subject to Section 12 of this Plan, if a Participant’s Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply (in all cases subject to the originally scheduled expiration of an
Option or Stock Appreciation Right, as applicable):

                    (1)          Upon termination of Service for Cause, all
unexercised Options and SARs and all unvested portions of any other outstanding
Awards shall be immediately forfeited without consideration.

                    (2)          Upon an involuntary termination of Service by
the Company or any Affiliate without Cause that does not constitute a
Retirement, any portion of an Award scheduled to vest within six months after
the date of termination shall immediately become vested (and exercisable, if
applicable), and the vested and exercisable portions of Options or SARs may be
exercised for a period of six months after the date of such termination and
shall terminate upon the expiration of such period.

                    (3)          Upon a voluntary termination of Service by the
Participant that does not constitute Retirement, the currently vested and
exercisable portions of Options and SARs may be exercised for a period of three
months after the date of such termination and shall terminate upon the
expiration of such period.

                    (4)          Upon termination of Service due to death or
Disability, any portion of an Award scheduled to vest within twelve months after
the date of termination shall immediately become vested (and exercisable, if
applicable), and the vested and exercisable portions of Options or SARs may be
exercised for a period of twelve months after the date of such termination and
shall terminate upon the expiration of such period.





7







--------------------------------------------------------------------------------

                    (5)          Upon a termination of Service that constitutes
a Retirement, an Award will continue to vest for a period of twelve months after
the date of termination and any portion of the Award scheduled to vest during
that twelve month period shall vest (and become exercisable, if applicable) at
its scheduled time, and the vested and exercisable portions of Options or SARs
may be exercised during a period of fifteen months after the date of such
termination and shall terminate upon the expiration of such period.

                    (6)          Upon a termination of Service for any reason,
all unvested and unexercisable portions of any outstanding Awards (after giving
effect to any accelerated vesting specified under Subsections (2) and (4) of
this Section 6(e)) shall be immediately forfeited without consideration, except
to the extent provided in Subsection (5) of the Section 6(e).

                    (7)          If a Participant dies during the six-month
post-termination exercise period specified in Subsection (2) or (3) of this
Section 6(e), then the applicable post-termination exercise period shall be
extended to twelve months after the date of such termination.

          (f)           Rights as Shareholder.  No Participant shall have any
rights as a shareholder with respect to any securities covered by an Award
unless and until the date the Participant becomes the holder of record of the
Shares, if any, to which the Award relates.

          (g)           Performance-Based Awards.  Any Award may be granted as a
performance-based Award if the Committee establishes one or more measures of
corporate, Subsidiary, business unit or individual performance which must be
attained, and the performance period over which the specified performance is to
be attained, as a condition to the vesting, exercisability, lapse of
restrictions and/or settlement in cash or Shares of such Award. In connection
with any such Award, the Committee shall determine the extent to which
performance measures have been attained and other applicable terms and
conditions have been satisfied, and the degree to which vesting, exercisability,
lapse of restrictions and/or settlement in cash or Shares of such Award has been
earned. Any performance-based Award that is intended by the Committee to qualify
as Performance-Based Compensation shall additionally be subject to the
requirements of Section 17 of this Plan. Except as provided in Section 17 with
respect to Performance-Based Compensation, the Committee shall also have the
authority to provide, in an Agreement or otherwise, for the modification of a
performance period and/or an adjustment or waiver of the achievement of
performance goals upon the occurrence of certain events, which may include a
Change of Control, a Corporate Transaction, a recapitalization, a change in the
accounting practices of the Company, or the Participant’s death or Disability.

          (h)           Dividends and Dividend Equivalents.  Any dividends or
distributions paid with respect to Shares that are subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the Shares to which such dividends or distributions relate, except for regular
cash dividends on Shares subject to the unvested portion of a Restricted Stock
Award that is subject only to service-based vesting conditions. In its
discretion, the Committee may provide in an Award Agreement for a Stock Unit
Award or an Other Stock-Based Award that the Participant will be entitled to
receive dividend equivalents on the units or other Share equivalents subject to
the Award based on dividends actually declared on outstanding Shares. The terms
of any dividend equivalents will be as set forth in the applicable Award
Agreement, including the time and form of payment and whether such dividend
equivalents will be credited with interest or deemed to be reinvested in
additional units or Share equivalents. Dividend equivalents paid with respect to
units or Share equivalents that are subject to the unvested portion of a Stock
Unit Award or an Other Stock-Based Award whose vesting is subject to the
satisfaction of specified performance objectives will be subject to the same
restrictions as the units or Share equivalents to which such dividend
equivalents relate. The Committee may, in its discretion, provide in Award
Agreements for restrictions on dividends and dividend equivalents in addition to
those specified in this Section 6(h).

7.           Stock Option Awards.

          (a)           Type and Exercise Price.  The Agreement pursuant to
which an Option is granted shall specify whether the Option is an Incentive
Stock Option or a Non-Statutory Stock Option. The exercise price at which each
Share subject to an Option may be purchased shall be determined by the Committee
and set forth in the Agreement, and shall not be less than the Fair Market Value
of a Share on the Grant Date, except in the case of Substitute Awards (to the
extent consistent with Code Section 409A).





8







--------------------------------------------------------------------------------

          (b)           Payment of Exercise Price.  The purchase price of the
Shares with respect to which an Option is exercised shall be payable in full at
the time of exercise. The purchase price may be paid in cash or in such other
manner as the Committee may permit, including payment under a broker-assisted
sale and remittance program acceptable to the Committee or by withholding Shares
otherwise issuable to the Participant upon exercise of the Option or by delivery
to the Company of Shares (by actual delivery or attestation) already owned by
the Participant (in each case, such Shares having a Fair Market Value as of the
date the Option is exercised equal to the purchase price of the Shares being
purchased).

          (c)           Exercisability and Expiration.  Each Option shall be
exercisable in whole or in part on the terms provided in the Agreement. No
Option shall be exercisable at any time after its scheduled expiration. When an
Option is no longer exercisable, it shall be deemed to have terminated.

          (d)           Incentive Stock Options.

                    (1)          An Option will constitute an Incentive Stock
Option only if the Participant receiving the Option is an Employee, and only to
the extent that (i) it is so designated in the applicable Agreement and (ii) the
aggregate Fair Market Value (determined as of the Option’s Grant Date) of the
Shares with respect to which Incentive Stock Options held by the Participant
first become exercisable in any calendar year (under the Plan and all other
plans of the Company and its Affiliates) does not exceed $100,000. To the extent
an Option granted to a Participant exceeds this limit, the Option shall be
treated as a Non-Statutory Stock Option. The maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options shall equal the maximum
number of Shares that may be the subject of Awards and issued under the Plan as
provided in the first sentence of Section 4(a).

                    (2)          No Participant may receive an Incentive Stock
Option under the Plan if, immediately after the grant of such Award, the
Participant would own (after application of the rules contained in Code Section
424(d)) Shares possessing more than 10% of the total combined voting power of
all classes of stock of the Company or an Affiliate, unless (i) the option price
for that Incentive Stock Option is at least 110% of the Fair Market Value of the
Shares subject to that Incentive Stock Option on the Grant Date and (ii) that
Option will expire no later than five years after its Grant Date.

                    (3)          For purposes of continued Service by a
Participant who has been granted an Incentive Stock Option, no approved leave of
absence may exceed three months unless reemployment upon expiration of such
leave is provided by statute or contract. If reemployment is not so provided,
then on the date six months following the first day of such leave, any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Non-Statutory Stock
Option.

                    (4)          If an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Code Section
422, such Option shall thereafter be treated as a Non-Statutory Stock Option.

                    (5)          The Agreement covering an Incentive Stock
Option shall contain such other terms and provisions that the Committee
determines necessary to qualify the Option as an Incentive Stock Option.

8.           Stock Appreciation Rights.

          (a)           Nature of Award.  An Award of Stock Appreciation Rights
shall be subject to such terms and conditions as are determined by the
Committee, and shall provide a Participant the right to receive upon exercise of
the SAR all or a portion of the excess of (i) the Fair Market Value as of the
date of exercise of the SAR of the number of Shares as to which the SAR is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).

          (b)           Exercise of SAR.  Each SAR may be exercisable in whole
or in part at the times, on the terms and in the manner provided in the
Agreement. No SAR shall be exercisable at any time after its scheduled
expiration. When a SAR is no longer exercisable, it shall be deemed to have
terminated. Upon exercise of a SAR, payment to the Participant shall be made at
such time or times as shall be provided in the Agreement in the form of cash,
Shares





9







--------------------------------------------------------------------------------

or a combination of cash and Shares as determined by the Committee. The
Agreement may provide for a limitation upon the amount or percentage of the
total appreciation on which payment (whether in cash and/or Shares) may be made
in the event of the exercise of a SAR.

9.           Restricted Stock Awards.

          (a)           Vesting and Consideration.  Shares subject to a
Restricted Stock Award shall be subject to vesting conditions, and the
corresponding lapse of forfeiture conditions and other restrictions, based on
such factors and occurring over such period of time as the Committee may
determine in its discretion. The Committee may provide whether any consideration
other than Services must be received by the Company or any Affiliate as a
condition precedent to the grant of a Restricted Stock Award, and may
correspondingly provide for Company reacquisition or repurchase rights if such
additional consideration has been required and some or all of a Restricted Stock
Award does not vest.

          (b)           Shares Subject to Restricted Stock Awards.  Unvested
Shares subject to a Restricted Stock Award shall be evidenced by a book-entry in
the name of the Participant with the Company’s transfer agent or by one or more
Stock certificates issued in the name of the Participant. Any such Stock
certificate shall be deposited with the Company or its designee, together with
an assignment separate from the certificate, in blank, signed by the
Participant, and bear an appropriate legend referring to the restricted nature
of the Restricted Stock evidenced thereby. Any book-entry shall be subject to
transfer restrictions and accompanied by a similar legend. Upon the vesting of
Shares of Restricted Stock and the corresponding lapse of the restrictions and
forfeiture conditions, the corresponding transfer restrictions and restrictive
legend will be removed from the book-entry evidencing such Shares or the
certificate evidencing such Shares, and any such certificate shall be delivered
to the Participant. Such vested Shares may, however, remain subject to
additional restrictions as provided in Section 18(c). Except as otherwise
provided in the Plan or an applicable Agreement, a Participant with a Restricted
Stock Award shall have all the rights of a shareholder, including the right to
vote the Shares of Restricted Stock.

10.           Stock Unit Awards.

          (a)           Vesting and Consideration.  A Stock Unit Award shall be
subject to vesting conditions, and the corresponding lapse of forfeiture
conditions and other restrictions, based on such factors and occurring over such
period of time as the Committee may determine in its discretion. The Committee
may provide whether any consideration other than Services must be received by
the Company or any Affiliate as a condition precedent to the settlement of a
Stock Unit Award.

          (b)           Payment of Award.  Following the vesting of a Stock Unit
Award, settlement of the Award and payment to the Participant shall be made at
such time or times in the form of cash, Shares (which may themselves be
considered Restricted Stock under the Plan subject to restrictions on transfer
and forfeiture conditions) or a combination of cash and Shares as determined by
the Committee. If the Stock Unit Award is not by its terms exempt from the
requirements of Code Section 409A, then the applicable Agreement shall contain
terms and conditions intended to avoid adverse tax consequences specified in
Code Section 409A.

11.           Cash-Based and Other Stock-Based Awards.

          (a)           Cash Incentive Awards.  A Cash Incentive Award shall be
considered a performance-based Award for purposes of, and subject to, Section
6(g), the payment of which shall be contingent upon the degree to which one or
more specified performance goals have been achieved over the specified
performance period. Cash Incentive Awards may be granted to any Participant in
such amounts and upon such terms and at such times as shall be determined by the
Committee, and may be denominated in units that have a dollar value established
by the Committee as of the Grant Date. Following the completion of the
applicable performance period and the vesting of a Cash Incentive Award, payment
of the settlement amount of the Award to the Participant shall be made at such
time or times in the form of cash, Shares or other forms of Awards under the
Plan (valued for these purposes at their grant date fair value) or a combination
of cash, Shares and other forms of Awards as determined by the Committee and
specified in the applicable Agreement. If a Cash Incentive Award is not by its
terms exempt from the requirements of Code Section 409A, then the applicable
Agreement shall contain terms and conditions intended to avoid adverse tax
consequences specified in Code Section 409A.





10







--------------------------------------------------------------------------------

          (b)           Other Stock-Based Awards.  The Committee may from time
to time grant Stock and other Awards that are valued by reference to and/or
payable in whole or in part in Shares under the Plan. The Committee, in its sole
discretion, shall determine the terms and conditions of such Awards, which shall
be consistent with the terms and purposes of the Plan. The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.

12.           Changes in Capitalization, Corporate Transactions, Change in
Control.

          (a)           Adjustments for Changes in Capitalization.  In the event
of any equity restructuring (within the meaning of FASB ASC Topic 718 - Stock
Compensation ) that causes the per share value of Shares to change, such as a
stock dividend, stock split, spinoff, rights offering or recapitalization
through an extraordinary dividend, the Committee shall make such adjustments as
it deems equitable and appropriate to (i) the aggregate number and kind of
Shares or other securities issued or reserved for issuance under the Plan, (ii)
the number and kind of Shares or other securities subject to outstanding Awards,
(iii) the exercise price of outstanding Options and SARs, and (iv) any maximum
limitations prescribed by the Plan with respect to certain types of Awards or
the grants to individuals of certain types of Awards. In the event of any other
change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of Participants. In either case, any such adjustment
shall be conclusive and binding for all purposes of the Plan. No adjustment
shall be made pursuant to this Section 12(a) in connection with the conversion
of any convertible securities of the Company, or in a manner that would cause
Incentive Stock Options to violate Section 422(b) of the Code or cause
an Award to be subject to adverse tax consequences under Section 409A of the
Code.

          (b)           Corporate Transactions.  Unless otherwise provided in an
applicable Agreement, the following provisions shall apply to outstanding Awards
in the event of a Change in Control that involves a Corporate Transaction.

                    (1)           Continuation, Assumption or Replacement of
Awards.  In the event of a Corporate Transaction, then the surviving or
successor entity (or its Parent) may continue, assume or replace Awards
outstanding as of the date of the Corporate Transaction (with such adjustments
as may be required or permitted by Sections 12(a) and 6(g)), and such Awards or
replacements therefor shall remain outstanding and be governed by their
respective terms, subject to Section 12(b)(4) below. A surviving or successor
entity may elect to continue, assume or replace only some Awards or portions of
Awards. For purposes of this Section 12(b)(1), an Award shall be considered
assumed or replaced if, in connection with the Corporate Transaction and in a
manner consistent with Code Sections 409A and 424, either (i) the contractual
obligations represented by the Award are expressly assumed by the surviving or
successor entity (or its Parent) with appropriate adjustments to the number and
type of securities subject to the Award and the exercise price thereof that
preserves the intrinsic value of the Award existing at the time of the Corporate
Transaction, or (ii) the Participant has received a comparable equity-based
award that preserves the intrinsic value of the Award existing at the time of
the Corporate Transaction and provides for a vesting or exercisability schedule
that is the same as or more favorable to the Participant.

                    (2)           Acceleration.  If and to the extent that
outstanding Awards under the Plan are not continued, assumed or replaced in
connection with a Corporate Transaction, then (i) all outstanding Options and
SARs shall become fully exercisable for such period of time prior to the
effective time of the Corporate Transaction as is deemed fair and equitable by
the Committee, and shall terminate at the effective time of the Corporate
Transaction, and (ii) all outstanding Full Value Awards shall fully vest
immediately prior to the effective time of the Corporate Transaction. The
Committee shall provide written notice of the period of accelerated
exercisability of Options and SARs to all affected Participants. The accelerated
exercisability of any Option or SAR pursuant to this Section 12(b)(2) and the
exercise of any Option or SAR whose exercisability is so accelerated shall be
conditioned upon the consummation of the Corporate Transaction, and any such
exercise shall be effective only immediately before such consummation.

                    (3)           Payment for Awards.  If and to the extent that
outstanding Awards under the Plan are not continued, assumed or replaced in
connection with a Corporate Transaction, then the Committee may provide that





11







--------------------------------------------------------------------------------

some or all of such outstanding Awards shall be canceled at or immediately prior
to the effective time of the Corporate Transaction in exchange for payments to
the holders as provided in this Section 12(b)(3). The Committee will not be
required to treat all Awards similarly for purposes of this Section 12(b)(3).
The payment for any Award canceled shall be in an amount equal to the
difference, if any, between (i) the fair market value (as determined in good
faith by the Committee) of the consideration that would otherwise be received in
the Corporate Transaction for the number of Shares subject to the Award, and
(ii) the aggregate exercise price (if any) for the Shares subject to such Award.
If the amount determined pursuant to clause (i) of the preceding sentence is
less than or equal to the amount determined pursuant to clause (ii) of the
preceding sentence with respect to any Award, such Award may be canceled
pursuant to this Section 12(b)(3) without payment of any kind to the affected
Participant. Payment of any amount under this Section 12(b)(3) shall be made in
such form, on such terms and subject to such conditions as the Committee
determines in its discretion, which may or may not be the same as the form,
terms and conditions applicable to payments to the Company’s shareholders in
connection with the Corporate Transaction, and may, in the Committee’s
discretion, include subjecting such payments to vesting conditions comparable to
those of the Award surrendered, subjecting such payments to escrow or holdback
terms comparable to those imposed upon the Company’s shareholders under the
Corporate Transaction, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.

                    (4)           Termination After a Corporate Transaction.  If
and to the extent that Awards are continued, assumed or replaced under the
circumstances described in Section 12(b)(1), and if within 18 months after the
Corporate Transaction a Participant experiences an involuntary termination of
Service for reasons other than Cause, or voluntarily terminates his or her
Service for Good Reason, then (i) outstanding Options and SARs issued to the
Participant that are not yet fully exercisable shall immediately become
exercisable in full and shall remain exercisable for one year following the
Participant’s termination of Service, and (ii) any Full Value Awards that are
not yet fully vested shall immediately vest in full.

          (c)           Change in Control.  In connection with a Change in
Control that does not involve a Corporate Transaction, the Committee may provide
(in the applicable Agreement or otherwise) for one or more of the following: (i)
that any Award shall become fully vested and exercisable upon the occurrence of
the Change in Control or upon the involuntary termination of the Participant
without Cause or the Participant’s voluntary termination for Good Reason within
18 months of the Change in Control, (ii) that any Option or SAR shall remain
exercisable during all or some specified portion of its remaining term, or (iii)
that Awards shall be canceled in exchange for payments in a manner similar to
that provided in Section 12(b)(3). The Committee will not be required to treat
all Awards similarly in such circumstances.

          (d)           Dissolution or Liquidation.  Unless otherwise provided
in an applicable Agreement, in the event the shareholders of the Company approve
the complete dissolution or liquidation of the Company, all outstanding Awards
shall vest and become fully exercisable, and will terminate immediately prior to
the consummation of any such proposed action. The Committee will notify each
Participant as soon as practicable of such accelerated vesting and
exercisability and pending termination.




13.              Plan Participation and Service Provider Status.   

 

Status as a Service Provider shall not be construed as a commitment that any
Award will be made under the Plan to that Service Provider or to eligible
Service Providers generally. Nothing in the Plan or in any Agreement or related
documents shall confer upon any Service Provider or Participant any right to
continued Service with the Company or any Affiliate, nor shall it interfere with
or limit in any way any right of the Company or any Affiliate to terminate the
person’s Service at any time with or without Cause or change such person’s
compensation, other benefits, job responsibilities or title.




14.              Tax Withholding.   

 

The Company or any Affiliate, as applicable, shall have the right to (i)
withhold from any cash payment under the Plan or any other compensation owed to
a Participant an amount sufficient to cover any required withholding taxes
related to the grant, vesting, exercise or settlement of an Award, and (ii)
require a Participant or other person receiving Shares under the Plan to pay a
cash amount sufficient to cover any required withholding taxes before actual
receipt of those Shares. In lieu of all or any part of a cash payment from a
person receiving Shares under the Plan, the Committee may permit the individual
to cover all or any part of the required withholdings (up to the Participant’s
minimum required tax withholding rate) through a reduction in the number of
Shares delivered or a delivery or tender to the Company of Shares held by the
Participant or other person, in each case valued in the same manner as used in
computing the withholding taxes under applicable laws.





12







--------------------------------------------------------------------------------

15.           Effective Date, Duration, Amendment and Termination of the Plan.

          (a)           Effective Date.  The Plan shall become effective on the
date it is approved by the Company’s shareholders, which shall be considered the
date of its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No
Awards shall be made under the Plan prior to its effective date. If the
Company’s shareholders fail to approve the Plan within 12 months of its approval
by the Board, the Plan shall be of no further force or effect.

          (b)           Duration of the Plan.  The Plan shall remain in effect
until all Shares subject to it shall be distributed, the Plan is terminated
pursuant to Section 15(c), or the tenth anniversary of the effective date of the
Plan, whichever occurs first (the “ Termination Date ”). Awards made before the
Termination Date shall continue to be outstanding in accordance with their terms
unless limited in the applicable Agreements.

          (c)           Amendment and Termination of the Plan.  The Board may at
any time terminate, suspend or amend the Plan. The Company shall submit any
amendment of the Plan to its shareholders for approval only to the extent
required by applicable laws or regulations or the rules of any securities
exchange on which the Shares may then be listed. No termination, suspension, or
amendment of the Plan may materially impair the rights of any Participant under
a previously granted Award without the Participant’s consent, unless such action
is necessary to comply with applicable law or stock exchange rules.

          (d)           Amendment of Awards.  Subject to Section 15(e), the
Committee may unilaterally amend the terms of any Agreement previously granted,
except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant’s consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 18(i)(3).

          (e)           No Option or SAR Repricing.  Except as provided in
Section 12(a), no Option or Stock Appreciation Right granted under the Plan may
be amended to decrease the exercise price thereof, be cancelled in exchange for
the grant of any new Option or Stock Appreciation Right with a lower exercise
price or any new Full Value Award, be repurchased by the Company or any
Affiliate, or otherwise be subject to any action that would be treated under
accounting rules or otherwise as a “repricing” of such Option or Stock
Appreciation Right, unless such action is first approved by the Company’s
shareholders.




16.             Substitute Awards.  

 

The Committee may also grant Awards under the Plan in substitution for, or in
connection with the assumption of, existing awards granted or issued by another
corporation and assumed or otherwise agreed to be provided for by the Company
pursuant to or by reason of a transaction involving a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation to
which the Company or an Affiliate is a party. The terms and conditions of the
Substitute Awards may vary from the terms and conditions set forth in the Plan
to the extent that the Committee at the time of the grant may deem appropriate
to conform, in whole or in part, to the provisions of the awards in substitution
for which they are granted.

17.           Performance-Based Compensation.

          (a)           Designation of Awards.  If the Committee determines at
the time a Full Value Award or a Cash Incentive Award is granted to a
Participant that such Participant is, or is likely to be, a “covered employee”
for purposes of Code Section 162(m) as of the end of the tax year in which the
Company would ordinarily claim a tax deduction in connection with such Award,
then the Committee may provide that this Section 17 will be applicable to such
Award, which shall be considered Performance-Based Compensation.

          (b)           Compliance with Code Section 162(m).  If an Award is
subject to this Section 17, then the lapsing of restrictions thereon and the
distribution of cash, Shares or other property pursuant thereto, as applicable,
shall be subject to the achievement over the applicable performance period of
one or more performance goals based on one or more of the performance measures
specified in Section 17(d). The Committee will select the applicable performance
measure(s) and specify the performance goal(s) based on those performance
measures for any performance period, specify in terms of an objective formula or
standard the method for calculating the amount payable to a Participant if the
performance goal(s) are satisfied, and certify the degree to which applicable
performance goals have been



13


 


 

--------------------------------------------------------------------------------

satisfied and any amount payable in connection with an Award subject to this
Section 17, all within the time periods prescribed by and consistent with the
other requirements of Code Section 162(m). In specifying the performance goals
applicable to any performance period, the Committee may provide that one or more
objectively determinable adjustments shall be made to the performance measures
on which the performance goals are based, which may include adjustments that
would cause such measures to be considered “non-GAAP financial measures” within
the meaning of Rule 101 under Regulation G promulgated by the Securities and
Exchange Commission. The Committee may also adjust performance measures for a
performance period to the extent permitted by Code Section 162(m) in connection
with an event described in Section 12(a) to prevent the dilution or enlargement
of a Participant’s rights with respect to Performance-Based Compensation. The
Committee may adjust downward, but not upward, any amount determined to be
otherwise payable in connection with such an Award. The Committee may also
provide, in an Agreement or otherwise, that the achievement of specified
performance goals in connection with an Award subject to this Section 17 may be
waived upon the death or Disability of the Participant or under any other
circumstance with respect to which the existence of such possible waiver will
not cause the Award to fail to qualify as “performance-based compensation” under
Code Section 162(m).

          (c)           Limitations.  With respect to Awards of
Performance-Based Compensation, the maximum number of Shares that may be the
subject of any Full Value Awards that are denominated in Shares or Share
equivalents and that are granted to any one Participant during any calendar year
shall not exceed 1,000,000 Shares (subject to adjustment as provided in Section
12(a)). The maximum amount payable with respect to any Cash Incentive Awards and
Full Value Awards that are denominated other than in Shares or Share equivalents
and that are granted to any one Participant during any calendar year shall not
exceed $10,000,000 multiplied by the number of full or partial years in the
applicable performance period.

          (d)           Performance Measures.  For purposes of any Full Value
Award considered Performance-Based Compensation subject to this Section 17, the
performance measures to be utilized shall be limited to one or a combination of
two or more of the following: revenue or net sales; gross profit; operating
profit; net income; earnings before income taxes; earnings before one or more of
interest, taxes, depreciation, amortization and other adjustments; profitability
as measured by return ratios (including, but not limited to, return on assets,
return on equity, return on investment and return on revenues or gross profit)
or by the degree to which any of the foregoing earnings measures exceed a
percentage of revenues or gross profit; cash flow; market share; margins
(including one or more of gross, operating and net earnings margins); stock
price; total stockholder return; asset quality; non-performing assets; operating
assets; operating expenses; balance of cash, cash equivalents and marketable
securities; improvement in or attainment of expense levels or cost savings;
inventory levels; inventory or operating asset turnover; accounts receivable
levels (including measured in terms of days sales outstanding); economic value
added; improvement in or attainment of working capital levels; employee
retention; customer satisfaction; and implementation or completion of critical
projects; and growth in customer base. Any performance goal based on one or more
of the foregoing performance measures may, in the Committee’s discretion, be
expressed in absolute amounts, on a per share basis (basic or diluted), relative
to one or more other performance measures, as a growth rate or change from
preceding periods, or as a comparison to the performance of specified companies
or a published or special index (including stock market indices) or other
external measures, and may relate to one or any combination of Company,
Affiliate or business unit performance.

18.           Other Provisions.

          (a)           Unfunded Plan.  The Plan shall be unfunded and the
Company shall not be required to segregate any assets that may at any time be
represented by Awards under the Plan. Neither the Company, its Affiliates, the
Committee, nor the Board shall be deemed to be a trustee of any amounts to be
paid under the Plan nor shall anything contained in the Plan or any action taken
pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Affiliates, and a Participant. To
the extent any person has or acquires a right to receive a payment in connection
with an Award under the Plan, this right shall be no greater than the right of
an unsecured general creditor of the Company.

          (b)           Limits of Liability.  Except as may be required by law,
neither the Company nor any member of the Board or of the Committee, nor any
other person participating (including participation pursuant to a delegation of
authority under Section 3(c) of the Plan) in any determination of any question
under the Plan, or in the





14







--------------------------------------------------------------------------------

interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.

          (c)           Compliance with Applicable Legal Requirements.  No
Shares distributable pursuant to the Plan shall be issued and delivered unless
the issuance of the Shares complies with all applicable legal requirements,
including compliance with the provisions of applicable state and federal
securities laws, and the requirements of any securities exchanges on which the
Company’s Shares may, at the time, be listed. During any period in which the
offering and issuance of Shares under the Plan are not registered under federal
or state securities laws, Participants shall acknowledge that they are acquiring
Shares under the Plan for investment purposes and not for resale, and that
Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws. Any book-entry or stock certificate evidencing Shares issued
under the Plan that are subject to such securities law restrictions shall be
accompanied by or bear an appropriate restrictive legend.

          (d)           Other Benefit and Compensation Programs.  Payments and
other benefits received by a Participant under an Award made pursuant to the
Plan shall not be deemed a part of a Participant’s regular, recurring
compensation for purposes of the termination, indemnity or severance pay laws of
any country or state and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or an Affiliate unless expressly so
provided by such other plan, contract or arrangement, or unless the Committee
expressly determines that an Award or portion of an Award should be included to
accurately reflect competitive compensation practices or to recognize that an
Award has been made in lieu of a portion of competitive cash compensation.

          (e)           Governing Law.  To the extent that federal laws do not
otherwise control, the Plan and all determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Colorado
without regard to its conflicts-of-law principles and shall be construed
accordingly.

          (f)           Severability.  If any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

          (g)           Code Section 409A.  It is intended that (i) all Awards
of Options, SARs and Restricted Stock under the Plan will not provide for the
deferral of compensation within the meaning of Code Section 409A and thereby be
exempt from Code Section 409A, and (ii) all other Awards under the Plan will
either not provide for the deferral of compensation within the meaning of Code
Section 409A, or will comply with the requirements of Code Section 409A, and the
Committee shall endeavor to structure Awards and administer and interpret the
Plan in accordance with this intent. The Plan and any Agreement may be
unilaterally amended by the Company in any manner deemed necessary or advisable
by the Committee or Board in order to maintain such exemption from or compliance
with Code Section 409A, and any such amendment shall conclusively be presumed to
be necessary to comply with applicable law. Notwithstanding anything to the
contrary in the Plan or any Agreement, with respect to any Award that
constitutes a deferral of compensation subject to Code Section 409A:

                    (1)          If any amount is payable under such Award upon
a termination of Service, a termination of Service will be deemed to have
occurred only at such time as the Participant has experienced a “separation from
service” as such term is defined for purposes of Code Section 409A; and

                    (2)          If any amount shall be payable with respect to
any such Award as a result of a Participant’s “separation from service” at such
time as the Participant is a “specified employee” within the meaning of Code
Section 409A, then no payment shall be made, except as permitted under Code
Section 409A, prior to the first business day after the earlier of (i) the date
that is six months after the Participant’s separation from Service or (ii) the
Participant’s death. Unless the Committee has adopted a specified employee
identification policy as contemplated by Code Section 409A, specified employees
will be identified in accordance with the default provisions specified under
Code Section 409A.

Neither the Company, the Committee nor any other person involved with the
administration of this Plan shall in any way be responsible for ensuring the
exemption of any Award from, or compliance by any Award with, the





15







--------------------------------------------------------------------------------

requirements of Code Section 409A. By accepting an Award under this Plan, each
Participant acknowledges that the Company has no duty or obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A.

          (h)           Rule 16b-3.  It is intended that the Plan and all Awards
granted pursuant to it shall be administered by the Committee so as to permit
the Plan and Awards to comply with Exchange Act Rule 16b-3. If any provision of
the Plan or of any Award would otherwise frustrate or conflict with the intent
expressed in this Section 18(h), that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict. To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applied to Participants
subject to Section 16 of the Exchange Act to the extent permitted by law and in
the manner deemed advisable by the Committee.

          (i)           Forfeiture and Compensation Recovery.

                    (1)          The Committee may specify in an Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to reduction, cancellation, forfeiture or recovery by the Company
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include termination of Service for Cause, violation of any material Company or
Affiliate policy, breach of noncompetition, non-solicitation or confidentiality
provisions that apply to the Participant, a determination that the payment of
the Award was based on an incorrect determination that financial or other
criteria were met or other conduct by the Participant that is detrimental to the
business or reputation of the Company or its Affiliates.

                    (2)          Awards and any compensation associated
therewith may be made subject to forfeiture, recovery by the Company or other
action pursuant to any compensation recovery policy adopted by the Board or the
Committee at any time, including in response to the requirements of Section 10D
of the Exchange Act and any implementing rules and regulations thereunder, or as
otherwise required by law. Any Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy.





16







--------------------------------------------------------------------------------




OAK RIDGE ENERGY TECHNOLOGIES, INC.

2014 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT




 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

No. of Shares Covered:

 

Date of Grant:

 

 

 

 

 

 

Exercise Price Per Share:

 

Expiration Date:

 

 

 

 

 

 

Exercise Schedule:

 

 

 

 

 

 

 

 

Date(s) of
Exercisability

 

No. of Shares as to Which
Option Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

          This is an Incentive Stock Option Agreement (“Agreement”) between Oak
Ridge Energy Technologies, Inc. (the “Company”), and the optionee identified
above (the “Optionee”) effective as of the date of grant specified above.

Background




A.

The Company maintains the Oak Ridge Energy Technologies, Inc. 2014 Equity
Incentive Plan (the “Plan”).




B.

Under the Plan, the Board of Directors of the Company (the “Board”) or a
committee of two or more directors of the Company (the “Committee”) appointed by
the Board administers the Plan and has the authority to determine the awards to
be granted under the Plan (if the Board has not appointed a committee to
administer the Plan, then the Board shall constitute the Committee).




C.

The Committee has determined that the Optionee is eligible to receive an award
under the Plan in the form of an incentive stock option (the “Option”).




D.

The Company hereby grants the Option to the Optionee under the terms and
conditions as follows:




Terms and Conditions *




1.

Grant.  The Optionee is granted the Option to purchase the number of Shares
specified at the beginning of this Agreement.




2.

Exercise Price.  The price to the Optionee of each Share subject to the Option
will be the exercise price specified at the beginning of this Agreement (which
price may not be less than the Fair Market Value as of the date of grant or, if
the Optionee owns or is deemed to own stock possessing more than 10% of the
combined voting power of all classes of stock of the Company, 110% of the Fair
Market Value as of the date of grant).








17







--------------------------------------------------------------------------------



3.

Incentive Stock Option.  The Option is intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), provided that to the extent the Option or part thereof
fails to qualify as an incentive stock option, it will be treated as a
non-statutory stock option.




4.

Exercise Schedule.  The Option will vest and become exercisable as to the number
of Shares and on the dates specified in the exercise schedule at the beginning
of this Agreement. The exercise schedule will be cumulative; thus, to the extent
the Option has not already been exercised and has not expired, terminated or
been cancelled, the Optionee or the person otherwise entitled to exercise the
Option as provided herein may at any time, and from time to time, purchase all
or any portion of the Shares then purchasable under the exercise schedule.




The Option may also be exercised in full (notwithstanding the exercise schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.




5.

Expiration.

          (a)           Timing . The Option will expire at 5:00 p.m. Mountain
Time on the earliest of:

                    (1)          The expiration date specified at the beginning
of this Agreement;

                    (2)          The expiration of the period after the
termination of employment of the Optionee within which the Option can be
exercised (as specified in Section 7 of this Agreement);

                    (3)          Upon termination of the Optionee’s employment
for cause or if it is determined by the Company within ten days after
termination of the Optionee’s employment by the Optionee that cause existed for
termination by the Company, the date of such determination; or

                    (4)          The date (if any) fixed for cancellation
pursuant to section 12(b) of the Plan.

          (b)           Expiration Final . In no event may anyone exercise the
Option, in whole or in part, after it has expired, notwithstanding any other
provision of this Agreement.

          (c)           Rescission . If the Option is exercised, and prior to
the delivery of the certificate representing the Shares so purchased, it is
determined that cause for termination existed, then the Company, in its sole
discretion, may rescind the Option exercise by the Optionee and terminate the
Option.




6.

Procedure to Exercise Option.

          (a)           Notice of Exercise.  The Option may be exercised by
delivering written notice of exercise to the Company at the principal executive
office of the Company, to the attention of the Company’s Secretary, in the form
attached to this Agreement. The notice shall state the number of Shares to be
purchased, and shall be signed by the person exercising the Option. If the
person exercising the Option is not the Optionee, he/she also must submit
appropriate proof of his/her right to exercise the Option.

          (b)           Tender of Payment.  Upon giving notice of any exercise
hereunder, the Optionee shall provide for payment of the purchase price of the
Shares being purchased through one or a combination of the following methods:

                    (1)          Cash (including check, bank draft or money
order);




                    (2)          To the extent permitted by law, through a
broker assisted cashless exercise in which the Optionee simultaneously exercises
the Option and sells all or a portion of the Shares thereby acquired pursuant to
a brokerage or similar relationship and uses the proceeds from such sale to pay
the purchase price of such Shares; or

                    (3)          By delivery to the Company of unencumbered
Shares having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of such Shares.





18







--------------------------------------------------------------------------------

          (c)           Limitation on Payment by Shares.  Notwithstanding
Section 6(b), the Option may not be exercised through payment of any portion of
the purchase price with Shares if, in the opinion of the Committee, payment in
such manner could have adverse financial accounting consequences for the Company
that were not applicable at the time of the grant.

          (d)           Delivery of Certificates.  As soon as practicable after
the Company receives the notice and purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Shares being purchased. The Company
shall pay any original issue or transfer taxes with respect to the issue or
transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.
Notwithstanding anything to the contrary in this Agreement, no certificate for
Shares distributable under the Plan shall be issued and delivered unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act and the Exchange Act.




7.

Employment Requirement.  The Option may be exercised only while the Optionee
remains employed with the Company or a parent or subsidiary thereof, and only if
the Optionee has been continuously so employed since the date the Option was
granted; provided that:

          (a)           Post-Employment.  The Option may be exercised for three
months after termination of the Optionee’s employment if such cessation of
employment is for a reason other than death or disability, but only to the
extent that it was exercisable immediately prior to termination of employment,
provided that if termination of the Optionee’s employment shall have been for
cause, the Option shall expire, and all rights to purchase Shares hereunder
shall terminate, immediately upon such termination.

          (b)           Death or Disability .  The Option may be exercised for
one year after termination of the Optionee’s employment if such termination of
employment is because of death or disability of the Optionee.

          (c)           Change in Control.  If the Optionee’s employment
terminates after a declaration made pursuant to section 12(b) of the Plan in
connection with an event, the Option may be exercised at any time permitted by
such declaration.




8.

Acceleration of Vesting.

          (a)           Death or Disability.  In the event of the death or
disability of the Optionee, any portion of the Option that was not previously
exercisable shall become immediately exercisable in full if the Optionee shall
have been continuously employed by the Company or a parent or subsidiary thereof
between the date the Option was granted and the date of such death or
disability.

          (b)           Change in Control.  If a Change in Control of the
Company shall or is to occur, then the Option, if not already exercised in full
or otherwise terminated, expired or cancelled, shall become immediately
exercisable in full and shall remain exercisable during the remaining term of
the Option.

          (c)           Discretionary Acceleration.  Notwithstanding any other
provisions of this Agreement to the contrary, the Committee may, in its sole
discretion, declare at any time that the Option shall be immediately
exercisable.




9.

Limitation on Transfer.  During the lifetime of the Optionee, only the Optionee
or his/her guardian or legal representative may exercise the Option. The Option
may not be assigned or transferred by the Optionee otherwise than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder.




10.

No Shareholder Rights Before Exercise.  No person shall have any of the rights
of a shareholder of the Company with respect to any Share subject to the Option
until the Share actually is issued to him/her upon exercise of the Option.








19







--------------------------------------------------------------------------------



11.

Discretionary Adjustment.  In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, or extraordinary dividend
or divestiture (including a spin off), or any other change in the corporate
structure or Shares of the Company, the Committee (or if the Company does not
survive any such transaction, a comparable committee of the Board of Directors
of the surviving corporation) may, without the consent of the Optionee, make
such adjustment as it determines in its discretion to be appropriate as to the
number and kind of securities subject to and reserved under the Plan and, in
order to prevent dilution or enlargement of rights of the Optionee, the number
and kind of securities issuable upon exercise of the Option and the exercise
price hereof.




12.

Tax Effect of Transfer of Shares.  The Optionee hereby acknowledges that if any
Shares received pursuant to the exercise of any portion of the Option are sold
within two years from the date of grant or within one year from the effective
date of exercise of the Option, or if certain other requirements of the Code are
not satisfied, such Shares will be deemed under the Code not to have been
acquired by the Optionee pursuant to an “incentive stock option” as defined in
the Code; and that the Company shall not be liable to the Optionee in the event
the Option for any reason is deemed not to be an “incentive stock option” within
the meaning of the Code. Furthermore, the Optionee will promptly notify the
Company, in writing, of any sale of Shares received through the exercise of any
portion of the Option within two years from the date of grant or within one year
from the effective date of exercise of the Option.




13.

Interpretation of This Agreement.  All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Optionee. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.




14.

Discontinuance of Employment.  This Agreement shall not give the Optionee a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Optionee may terminate his/her employment at any time and otherwise deal with
the Optionee without regard to the effect it may have upon him/her under this
Agreement.




15.

Option Subject to Plan, Articles of Incorporation and By Laws .  The Optionee
acknowledges that the Option and the exercise thereof is subject to the Plan,
the Articles of Incorporation, as amended from time to time, and the By Laws, as
amended from time to time, of the Company, and any applicable federal or state
laws, rules or regulations.




16.

Obligation to Reserve Sufficient Shares.  The Company shall at all times during
the term of the Option reserve and keep available a sufficient number of Shares
to satisfy this Agreement.




17.

Binding Effect . This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Optionee.




18.

Choice of Law.  This Agreement is entered into under the laws of the State of
Colorado and shall be construed and interpreted thereunder without regard to its
conflict of law principles.




19.

Acknowledgement of Receipt of Copy.  By execution of this Agreement, the
Optionee acknowledges having received a copy of the Plan.




20.

Undefined Terms.  Unless the context indicates otherwise, terms that are not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.




The Optionee and the Company have executed this Agreement as of the ____ day of
________, 20__.





20







--------------------------------------------------------------------------------




 

 

 

 

 

OPTIONEE

 

 

 

 

 

OAK RIDGE ENERGY TECHNOLOGIES, INC.

 

 

 

By

 

 

   Its

 














































































































































































































































































































































































21







--------------------------------------------------------------------------------




OAK RIDGE ENERGY TECHNOLOGIES, INC.

2014 EQUITY INCENTIVE PLAN
NON-STATUTORY STOCK OPTION AGREEMENT




 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

No. of Shares Covered:

 

Date of Grant:

 

 

 

 

 

 

Exercise Price Per Share:

 

Expiration Date:

 

 

 

 

 

 

Exercise Schedule:

 

 

 

 

 

 

 

 

Date(s) of
Exercisability

 

No. of Shares as to Which
Option Becomes Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

          This is a Non-Statutory Stock Option Agreement (“Agreement”) between
Oak Ridge Energy Technologies, Inc. (the “Company”), and the optionee identified
above (the “Optionee”) effective as of the date of grant specified above.

Background




A.

The Company maintains the Oak Ridge Energy Technologies, Inc. 2014 Equity
Incentive Plan (the “Plan”).




B.

Under the Plan, the Board of Directors of the Company (the “Board”) or a
committee of two or more directors of the Company (the “Committee”) appointed by
the Board administers the Plan and has the authority to determine the awards to
be granted under the Plan (if the Board has not appointed a committee to
administer the Plan, then the Board shall constitute the Committee).




C.

The Committee has determined that the Optionee is eligible to receive an award
under the Plan in the form of a non-statutory stock option (the “Option”).




D.

The Company hereby grants the Option to the Optionee under the terms and
conditions as follows:

Terms and Conditions *




1.

Grant.  The Optionee is granted the Option to purchase the number of Shares
specified at the beginning of this Agreement.




2.

Exercise Price.  The price to the Optionee of each Share subject to the Option
will be the exercise price specified at the beginning of this Agreement.




3.

Non-Statutory Stock Option.  The Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).








22







--------------------------------------------------------------------------------



4.

Exercise Schedule.  The Option will vest and become exercisable as to the number
of Shares and on the dates specified in the exercise schedule at the beginning
of this Agreement. The exercise schedule will be cumulative; thus, to the extent
the Option has not already been exercised and has not expired, terminated or
been cancelled, the Optionee or the person otherwise entitled to exercise the
Option as provided herein may at any time, and from time to time, purchase all
or any portion of the Shares then purchasable under the exercise schedule.




The Option may also be exercised in full (notwithstanding the exercise schedule)
under the circumstances described in Section 8 of this Agreement if it has not
expired prior thereto.




5.

Expiration.




          (a)           Timing.  The Option will expire at 5:00 p.m. Mountain
Time on the earliest of:

                    (1)          The expiration date specified at the beginning
of this Agreement;

                    (2)          The expiration of the period after the
termination of employment of the Optionee within which the Option can be
exercised (as specified in Section 7 of this Agreement);

                    (3)          Upon termination of the Optionee’s employment
for cause or if it is determined by the Company within ten days after
termination of the Optionee’s employment by the Optionee that cause existed for
termination by the Company, the date of such determination; or

                    (4)          The date (if any) fixed for cancellation
pursuant to section 12(b) of the Plan.

          (b)           Expiration Final.  In no event may anyone exercise the
Option, in whole or in part, after it has expired, notwithstanding any other
provision of this Agreement.

          (c)           Rescission.  In addition, if the Option is exercised,
and prior to the delivery of the certificate representing the Shares so
purchased, it is determined that cause for termination existed, then the
Company, in its sole discretion, may rescind the Option exercise by the Optionee
and terminate the Option.




6.

Procedure to Exercise Option.

          (a)           Notice of Exercise.  The Option may be exercised by
delivering written notice of exercise to the Company at the principal executive
office of the Company, to the attention of the Company’s Secretary, in the form
attached to this Agreement. The notice shall state the number of Shares to be
purchased, and shall be signed by the person exercising the Option. If the
person exercising the Option is not the Optionee, he/she also must submit
appropriate proof of his/her right to exercise the Option.

          (b)           Tender of Payment.  Upon giving notice of any exercise
hereunder, the Optionee shall provide for payment of the purchase price of the
Shares being purchased through one or a combination of the following methods:

                    (1)          Cash (including check, bank draft or money
order);

                    (2)          To the extent permitted by law, through a
broker assisted cashless exercise in which the Optionee simultaneously exercises
the Option and sells all or a portion of the Shares thereby acquired pursuant to
a brokerage or similar relationship and uses the proceeds from such sale to pay
the purchase price of such Shares; or

                    (3)          By delivery to the Company of unencumbered
Shares having an aggregate Fair Market Value on the date of exercise equal to
the purchase price of such Shares.

          (c)           Limitation on Payment by Shares.  Notwithstanding
Section 6(b), the Option may not be exercised through payment of any portion of
the purchase price with Shares if, in the opinion of the Committee, payment in
such manner could have adverse financial accounting consequences for the Company
that were not applicable at the time of the grant.





23







--------------------------------------------------------------------------------

          (d)           Delivery of Certificates.  As soon as practicable after
the Company receives the notice and purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Shares being purchased. The Company
shall pay any original issue or transfer taxes with respect to the issue or
transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and nonassessable.
Notwithstanding anything to the contrary in this Agreement, no certificate for
Shares distributable under the Plan shall be issued and delivered unless the
issuance of such certificate complies with all applicable legal requirements
including, without limitation, compliance with the provisions of applicable
state securities laws, the Securities Act and the Exchange Act.




7.

Employment Requirement.  The Option may be exercised only while the Optionee
remains employed with the Company or a parent or subsidiary thereof, and only if
the Optionee has been continuously so employed since the date the Option was
granted; provided that

          (a)           Post-Employment.  The Option may be exercised for three
months after termination of the Optionee’s employment if such cessation of
employment is for a reason other than death or disability, but only to the
extent that it was exercisable immediately prior to termination of employment,
provided that if termination of the Optionee’s employment shall have been for
cause, the Option shall expire, and all rights to purchase Shares hereunder
shall terminate, immediately upon such termination.

          (b)           Death or Disability.  The Option may be exercised for
one year after termination of the Optionee’s employment if such termination of
employment is because of death or disability of the Optionee.

          (c)           Change in Control.  If the Optionee’s employment
terminates after a declaration made pursuant to section 12(b) of the Plan in
connection with an event, the Option may be exercised at any time permitted by
such declaration.




8.

Acceleration of Vesting.

          (a)           Death or Disability.  In the event of the death or
disability of the Optionee, any portion of the Option that was not previously
exercisable shall become immediately exercisable in full if the Optionee shall
have been continuously employed by the Company or a parent or subsidiary thereof
between the date the Option was granted and the date of such death or
disability.

          (b)           Change in Control.  If a Change in Control of the
Company shall or is to occur, then the Option, if not already exercised in full
or otherwise terminated, expired or cancelled, shall become immediately
exercisable in full and shall remain exercisable during the remaining term of
the Option.

          (c)           Discretionary Acceleration.  Notwithstanding any other
provisions of this Agreement to the contrary, the Committee may, in its sole
discretion, declare at any time that the Option shall be immediately
exercisable.




9.

Limitation on Transfer.  During the lifetime of the Optionee, only the Optionee
or his/her guardian or legal representative may exercise the Option. The Option
may not be assigned or transferred by the Optionee otherwise than by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder.




10.

No Shareholder Rights Before Exercise.  No person shall have any of the rights
of a shareholder of the Company with respect to any Share subject to the Option
until the Share actually is issued to him/her upon exercise of the Option.




11.

Discretionary Adjustment.  In the event of any reorganization, merger,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, combination of shares, rights offering, or extraordinary dividend
or divestiture (including a spin off), or any other change in the corporate
structure or Shares of the Company, the Committee (or if the Company does not
survive any such transaction, a comparable committee of the Board of Directors
of the surviving corporation) may, without the consent of the Optionee, make
such adjustment as it determines in its discretion to be appropriate as to the
number and kind of securities subject to and reserved under





24







--------------------------------------------------------------------------------

the Plan and, in order to prevent dilution or enlargement of rights of the
Optionee, the number and kind of securities issuable upon exercise of the Option
and the exercise price hereof.




12.

Tax Withholding.  Delivery of Shares upon exercise of the Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of the Option, the Optionee shall be required to pay to the
Company, in accordance with the provisions of paragraph 14 of the Plan, an
amount equal to the amount of any required withholdings. In lieu of all or any
part of such a cash payment, a person exercising the Option may cover all or any
part of the minimum required tax withholdings through a reduction in the number
of Shares delivered to the person exercising the Option or through a subsequent
return to the Company of Shares delivered to the person exercising the Option
(in each case, such Shares having an aggregate Fair Market Value on the date of
exercise equal to the amount of the withholding taxes being paid through such
delivery, reduction or subsequent return of Shares). Notwithstanding the
foregoing, no person shall be permitted to pay any such withholdings with
Shares, or through a reduction in the number of Shares to be delivered upon
exercise of the Option, if the Committee, in its sole discretion, determines
that payment in such manner is undesirable.




13.

Interpretation of This Agreement.  All decisions and interpretations made by the
Committee with regard to any question arising hereunder or under the Plan shall
be binding and conclusive upon the Company and the Optionee. If there is any
inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.




14.

Discontinuance of Employment.  This Agreement shall not give the Optionee a
right to continued employment with the Company or any parent or subsidiary of
the Company, and the Company or any such parent or subsidiary employing the
Optionee may terminate his/her employment at any time and otherwise deal with
the Optionee without regard to the effect it may have upon him/her under this
Agreement.




15.

Option Subject to Plan, Articles of Incorporation and By Laws.  The Optionee
acknowledges that the Option and the exercise thereof is subject to the Plan,
the Articles of Incorporation, as amended from time to time, and the By Laws, as
amended from time to time, of the Company, and any applicable federal or state
laws, rules or regulations.




16.

Obligation to Reserve Sufficient Shares.  The Company shall at all times during
the term of the Option reserve and keep available a sufficient number of Shares
to satisfy this Agreement.




17.

Binding Effect.  This Agreement shall be binding in all respects on the heirs,
representatives, successors and assigns of the Optionee.




18.

Choice of Law.  This Agreement is entered into under the laws of the State of
Colorado and shall be construed and interpreted thereunder without regard to its
conflict of law principles.




19.

Acknowledgement of Receipt of Copy.  By execution of this Agreement, the
Optionee acknowledges having received a copy of the Plan.




20.

Undefined Terms.  Unless the context indicates otherwise, terms that are not
defined in this Agreement shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

          The Optionee and the Company have executed this Agreement as of the
____ day of ________, 20__.





25







--------------------------------------------------------------------------------




 

 

 

 

 

OPTIONEE

 

 

 

 

 

OAK RIDGE ENERGY TECHNOLOGIES, INC.

 

 

 

By 

 

 

   Its 

 














































































































































































































































































































































































26







--------------------------------------------------------------------------------




OAK RIDGE ENERGY TECHNOLOGIES, INC.

2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT




 

 

 

 

 

 

 

Full Name of Employee:

 

 

 

 

 

No. of Shares of Common Stock Covered:

 

Date of Issuance:

 

 

 

Vesting Schedule:

 

 

 

 

 


Vesting Date*

No. of Shares Which
Become Vested (Cumulative)

 

 

 

 

 

 

 

 

 

 

 

 

  *  Provided, however, that all Shares subject to this Agreement will vest
immediately in full upon the terms described in Section 3 of this Agreement.

          This Restricted Stock Agreement is made between Oak Ridge Energy
Technologies, Inc. (the “Company”), and the employee identified above
(the “Employee”) effective as of the date of issuance specified above (the
 “Effective Date”).




A.

The Company desires to give the Employee an inducement to acquire a proprietary
interest in the Company and an added incentive to advance the interests of the
Company by granting the Employee restricted shares of Common Stock of the
Company (the “Shares”), on the terms and conditions and subject to the
restrictions set forth herein; and




B.

The Company and the Employee desire to enter into this Agreement to set forth
the terms and conditions of such grant.




Now, therefore, the Company and the Employee mutually agree as follows:




1.

Grant of Restricted Stock.




          (a)          Subject to the terms and conditions of this Agreement,
the Company has granted to the Employee the number of Shares specified at the
beginning of this Agreement. Such Shares are subject to the restrictions
provided for in this Agreement and are referred to collectively as the
“Restricted Shares” and each as a “Restricted Share.”

          (b)          Each Restricted Share will be evidenced by a duly issued
stock certificate (which may represent more than one Restricted Share)
registered in the name of the Employee. The Employee will have all rights of a
shareholder of the Company with respect to each Restricted Share (including the
right to receive dividends and other distributions, if any). However, all
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to such Restricted Share.
No Restricted Share may be sold, transferred, pledged, hypothecated or otherwise
encumbered or disposed of until such Restricted Share has vested in the Employee
in accordance with all terms and conditions of this Agreement. Each Restricted
Share will remain restricted and subject to forfeiture to the Company unless and
until such Restricted Share has vested in the Employee in accordance with all of
the terms and conditions of this Agreement. Each stock certificate evidencing
any Restricted Share may contain such legends and stock transfer instructions or
limitations as may be determined or





27







--------------------------------------------------------------------------------

authorized by the Company in its sole discretion. The Company may, in its sole
discretion, retain custody of any such certificate throughout the period during
which any restrictions are in effect and require, as a condition to issuing any
such certificate, that the Employee tender to the Company a stock power duly
executed in blank relating to such custody.




2.

Normal Vesting.  If the Employee remains continuously employed by the Company or
a parent or subsidiary thereof, then the Restricted Shares will vest in the
numbers and on the dates specified in the Vesting Schedule at the beginning of
this Agreement.




3.

Accelerated Vesting.  Notwithstanding Section 2 of this Agreement, the
Restricted Shares will vest immediately upon a Change in Control if the Employee
has been continuously employed by the Company or a parent or subsidiary thereof
through the date immediately prior to the occurrence of a Change in Control.




4.

Issuance of Unrestricted Shares.  Upon the vesting of any Restricted Shares,
such vested Restricted Shares will no longer be subject to forfeiture as
provided in Section 5 of this Agreement, but will continue to be subject to the
provisions of Section 8 of this Agreement




5.

Forfeiture.  If (a) the Employee’s employment with the Company, or a parent or
subsidiary thereof, is terminated for any reason, whether by the Company with or
without cause, voluntarily or involuntarily by the Employee or otherwise, or
(b) the Employee attempts to transfer or otherwise dispose of any of the
Restricted Shares or the Restricted Shares become subject to attachment or any
similar involuntary process, in violation of this Agreement, then any Restricted
Shares that have not previously vested (including pursuant to Section 3 of this
Agreement) will be forfeited by the Employee to the Company, the Employee will
thereafter have no right, title or interest whatever in such Restricted Shares,
and, if the Company does not have custody of any and all certificates
representing Restricted Shares so forfeited, the Employee must immediately
return to the Company any and all certificates representing Restricted Shares so
forfeited. Additionally, the Employee must deliver to Company a stock power duly
executed in blank relating to any and all certificates representing Restricted
Shares forfeited to the Company in accordance with the previous sentence or, if
such stock power has previously been tendered to the Company, the Company will
be authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so forfeited and issue and deliver to the Employee a new
certificate for any Shares which vested prior to forfeiture.




6.

Lock-Up.  If requested by the Company in connection with any registration of the
offering of any securities of the Company under the Securities Act of 1933, as
amended (the “Securities Act”), the Employee will not sell or otherwise transfer
any securities of the Company during the 180-day period (or such other period as
may be requested in writing by the managing underwriter of such offering and
agreed to in writing by the Company) (the  “Market Standoff”) following the
effective date of a registration statement of the Company filed under the
Securities Act. Such restrictions will apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff.




7.

Transfer Restrictions.

          (a)          The Employee understands that, notwithstanding the
vesting of the Restricted Shares under Sections 2 and 3 of this Agreement, none
of the Shares issued to the Employee pursuant to this Agreement have been (nor
are anticipated to be) registered under the Securities Act, or any state
securities laws, in reliance upon exemptions from registration. The Shares,
therefore, cannot be sold unless they are subsequently registered under the
Securities Act or the Employee obtains an opinion of counsel satisfactory to the
Company that such sale may be effected without violation of applicable federal
or state securities laws.

          (b)          The Company is not required (1) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement or (2) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any transferee to whom such Shares
have been so transferred.








28







--------------------------------------------------------------------------------



8.

Limitation on Change in Control Payments.  Notwithstanding anything in this
Agreement to the contrary, if, with respect to the Employee, the acceleration of
the vesting of Restricted Shares as provided in Section 3 of this Agreement
(which acceleration could be deemed a “payment” within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the
“Code”)), together with any other payments which the Employee has the right to
receive from the Company or any corporation which is a member of an “affiliated
group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, would constitute
a “parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
“payments” to the Employee will be reduced to the largest amount as will result
in no portion of such “payments” being subject to the excise tax imposed by
Section 4999 of the Code. Without limiting the prior sentence, the Employee will
have the discretion to determine which “payments” will be reduced so that no
portion of such “payments” are subject to the excise tax imposed by Section 4999
of the Code. Notwithstanding anything to the contrary in this Section 9, if the
Employee is subject to a separate agreement with the Company that expressly
addresses the potential application of Section 280G or 4999 of the Code
(including, without limitation, that “payments” under such agreement or
otherwise will be reduced, that such “payments” will not be reduced or that such
“payments” will be “grossed up” for tax purposes), then this Section 9 will not
apply, and any “payments” to the Employee pursuant to Section 3 of this
Agreement will be treated as “payments” arising under such separate agreement.




9.

Employment.  This Agreement does not give the Employee any right to continued
employment with the Company or any parent or subsidiary thereof, and the Company
or any parent or subsidiary thereof employing the Employee may terminate such
employment or otherwise treat the Employee without regard to the effect it may
have upon the Employee or any Restricted Shares under this Agreement.




10.

Tax Withholding.  The parties to this Agreement recognize that the Company or a
parent or subsidiary of the Company may be obligated to withhold federal and
state income taxes or other taxes upon the vesting of the Restricted Shares, or,
in the event that the Employee elects under Section 83(b) of the Code to report
the receipt of the Restricted Shares as income in the year of receipt, upon the
Employee’s receipt of the Restricted Shares. The Employee agrees that, at such
time, if the Company or a parent or subsidiary is required to withhold such
taxes, the Employee will promptly pay in cash upon demand to the Company, or the
parent or subsidiary having such obligation, such amounts as shall be necessary
to satisfy such obligation.




11.

Miscellaneous.  This Agreement is binding in all respects on the Employee’s
heirs, representatives, successors and assigns. This Agreement will be governed
by and construed in accordance with the laws of the State of Colorado. This
Agreement contains all terms and conditions with respect to the subject matter
hereof and no amendment, modification or other change hereto will be of any
force or effect unless and until set forth in a writing executed by the Employee
and the Company.






12.



Undefined Terms.  Unless the context indicates otherwise, terms that are not
defined in this Agreement

                        shall have the meaning set forth in the Plan as it
currently exists or as it is amended in the future.

The Employee and the Company have executed this Agreement as of the ____ day of
________, 20__.







 

 

 

 

 

 

 

    ____________________, Employee

 

 

 

OAK RIDGE ENERGY TECHNOLOGIES, INC.

 

 

 

By:

 

 

     Its

 








29





